DETAILED ACTION
	This application has been examined. Claims 1-3,5,7-13,15 and 17-25 are pending.  Claims 4,6,14,16 are cancelled. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Making Final
Applicant's arguments filed 3/8/2022 have been fully considered but they are moot in view of the new grounds for rejection.
The claim amendments regarding -- ‘wherein the determined levels of compression are reduced when a distance between the current location and a nearest urban area exceeds a predetermined threshold’ -- clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are moot in view of the new grounds for rejection. 

Petousis-Bai-Dey-Boisvert disclosed (re. Claim 1,11,19 ) determining an estimated usage of a network bandwidth, and a current location;(Petousis-Paragraph 59,Paragraph 60, Estimating network quality can be performed based on knowledge of the vehicle route (e.g., from a navigation module, from a GPS sensor) and the network quality along the known route, scheduled network availability, data received from the network (e.g., a remote query), data received from other vehicles along the future route of the vehicle, or based on any other suitable inputs. In a first variation, estimating network quality includes forecasting that the vehicle route passes through a low-latency network area (e.g., a 5G network area) based on historical transits of the area (e.g., from previous routes stored in onboard storage, received from the remote computing system, etc.). In a second variation, network quality is estimated based on a machine-learning model of network quality in the context of the vehicle e.g., geographic area)

determining a first level of compression (Boisvert-Paragraph 59, lossless data compression )  and a second level of compression different from the first level of compression (Boisvert-Paragraph 58, lossy compression )  based on the estimated usage of the network bandwidth, the current processing load of the processor, and the current location (Petousis-Paragraph 59, Paragraph 60,Estimating network quality can be performed based on knowledge of the vehicle route (e.g., from a navigation module, from a GPS sensor) and the network quality along the known route, scheduled network availability, data received from the network (e.g., a remote query), data received from other vehicles along the future route of the vehicle, or based on any other suitable inputs. In a first variation, estimating network quality includes forecasting that the vehicle route passes through a low-latency network area (e.g., a 5G network area) based on historical transits of the area (e.g., from previous routes stored in onboard storage, received from the remote computing system, etc.). In a second variation, network quality is estimated based on a machine-learning model of network quality in the context of the vehicle e.g., geographic area)

While Petousis-Bai-Dey-Boisvert substantially disclosed the claimed invention Petousis-Bai-Dey-Boisvert does not disclose (re. Claim 1) wherein the determined levels of compression are reduced when a distance between the current location and a nearest urban area exceeds a predetermined threshold.
Frusina Paragraph 182 disclosed wherein a bonding/de-bonding server may be commissioned to be proximate (e.g., as measured according to geographical distance or network latency) to a vehicle only in one jurisdiction. Frusina Paragraph 79 disclosed wherein system may be configured to re-adjust the use of available communication links dynamically (e.g., in real-time or near real-time), as the characteristics of those links may change over time (e.g., a vehicle enters a train station; enters a new jurisdiction; enters/exits range of a signal tower; people enter/exit the vehicle). In some cases, the quality of links may change over time. In some cases, new links may become available (e.g., as the vehicle moves into range), or existing links may become unavailable (e.g., as the vehicle moves out of range)
Frusina disclosed (re. Claim 1) wherein the determined levels of compression are reduced when a distance (Frusina-Paragraph 79, new links may become available (e.g., as the vehicle moves into range), or existing links may become unavailable (e.g., as the vehicle moves out of range) ) between the current location and a nearest urban area exceeds a predetermined threshold.(Frusina-Figure 3,Paragraph 122, when the vehicle is travelling through a rural area with poor cellular connectivity, users may be alerted that there is insufficient signal to support high quality video streaming… system may be configured to actively prevent users from utilizing these types of services, to throttle such services, and/or to transcode requested content into less bandwidth intensive content, Paragraph 182, bonding/de-bonding server may be commissioned to be proximate (e.g., as measured according to geographical distance or network latency) to a vehicle only in one jurisdiction)
Petousis,Bai, Boisvert and Frusina are analogous art because they present concepts and practices regarding transmission of video and graphics data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Frusina into Petousis-Bai. The motivation for the said combination would have been to implement a bonding/de-bonding system where multiple communication links are combined together in an intelligent and adaptive manner to provide improved data communication services for telemetry data and vehicle control data.(Frusina-Paragraph 75,Paragraph 78)

 

Priority
	 The effective date of the claims described in this application is November 9, 2018.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

 Claim 1,11, 19 recite a limitation regarding ‘wherein the determined levels of compression are reduced when a distance between the current location and a nearest urban area exceeds a predetermined threshold’.
 Upon inspection of the cited portions of the Applicant Specifications Paragraph 47-48 the Examiner does not find sufficient guidance regarding ‘wherein the determined levels of compression are reduced when a distance between the current location and a nearest urban area exceeds a predetermined threshold’.
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1,3,4,6,11,13,14,19,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) further in view of Boisvert (USPGPUB 2019/0215536) further in view of Frusina (USPGPUB 2017/0347236).

In regard to Claim 1
Petousis figure 2,Paragraph 13 disclosed dynamically re-prioritizing the vehicle data type based on the prioritization request, scheduling transmission of the vehicle data type based on the new priority, and transmitting the data to the remote computing system according to the schedule. Petousis Paragraph 70 disclosed wherein the transmitter generates an estimate of current network performance, which is then used to update the estimation of current network quality to provide to the scheduling module. Petousis Paragraph 72 disclosed wherein scheduling is performed based on network quality prediction, and the selected network (e.g., high bandwidth, medium bandwidth, low bandwidth) channel over which the vehicle sensor data is to be transmitted. The data is transmitted to one or more cloud applications, which provide network quality feedback and network selection feedback to the scheduler in response.
Petousis disclosed (re. Claim 1) a scalable vehicle data compression method, comprising: detecting and capturing vehicle data with a group of sensors; (Petousis-Paragraph 23,classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data ) 
processing and analyzing one or more data streams including the vehicle data with a processor;(Petousis-Paragraph 23, any suitable model (e.g., machine learning, non-machine learning, etc.) can be used in classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data ) 
determining (i) a data type of the data stream, (Petousis-Paragraph 23,classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data ) 
 (ii) an estimated usage of a network bandwidth, (Petousis-Paragraph 48, Paragraph 60, scheduling module schedules vehicle sensor data for transmission based on the value assigned to available bandwidth (e.g., remaining available bandwidth increases in value as available bandwidth is used by sensor data scheduled for transmission) in order to maximize unused bandwidth )  (iii) a current processing load of the processor, or a combination thereof;
determining  a level of compression based on the data type (Petousis-Paragraph 35, compressibility can be estimated based on the data contents, training data, a machine learning model for vehicle data compression (e.g., for a specific type of vehicle data), historical data (e.g., a database of compressibility of various data types), and any other suitable indicators of compressibility ) 
the estimated usage of the network bandwidth, (Petousis-Paragraph 48, scheduling module schedules vehicle sensor data for transmission based on the value assigned to available bandwidth (e.g., remaining available bandwidth increases in value as available bandwidth is used by sensor data scheduled for transmission) in order to maximize unused bandwidth )   the current processing load of the processor, or a combination thereof; and 
compressing the one or more data streams with the processor (Petousis-Paragraph 62, vehicle sensor data is compressed into message data; compression can be intelligent compression (e.g., based on a machine learning model of the vehicle sensor data that permits errors to be transmitted in lieu of the entirety of the sensor data), lossless compression, lossy compression )  based on the determined level of compression   (Petousis-Paragraph 35, compressibility can be estimated based on the data contents, training data, a machine learning model for vehicle data compression (e.g., for a specific type of vehicle data), historical data (e.g., a database of compressibility of various data types), and any other suitable indicators of compressibility )  
 and
transmitting a compressed data stream over a network.(Petousis-Paragraph 63, transmitting message data preferably occurs after transformation of vehicle sensor data to message data ) 
While Petousis substantially disclosed the claimed invention Petousis does not disclose (re. Claim 1) determining a level of compression based on the estimated usage of the network bandwidth.
While Petousis substantially disclosed the claimed invention Petousis does not disclose (re. Claim 1) 'determining a level of compression based on an estimated usage of a network bandwidth AND a current processing load of the processor'.
While Petousis substantially disclosed the claimed invention Petousis does not disclose (re. Claim 1) wherein a level of compression is reduced when the current processing load of the processor exceeds a predetermined threshold.

Bai Paragraph 5 Paragraph 33 disclosed wherein the amount of compression is determined as function of the available bandwidth and the utility value.
Bai disclosed (re. Claim 1) determining a level of compression based on the estimated usage of the network bandwidth.(Bai- Paragraph 5, Paragraph 33, the amount of compression is determined as function of the available bandwidth and the utility value ) 

Petousis and Bai are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Bai into Petousis.  The motivation for the said combination would have been to calculate a utility value that is jointly determined as a function of the spatial relationship and the temporal relationship for applying compression (Bai-Paragraph 18)
While Petousis-Bai substantially disclosed the claimed invention Petousis-Bai does not disclose (re. Claim 1) 'determining a level of compression based on an estimated usage of a network bandwidth AND a current processing load of the processor'.
While Petousis-Bai  substantially disclosed the claimed invention Petousis-Bai does not disclose (re. Claim 1) wherein a level of compression is reduced when the current processing load of the processor exceeds a predetermined threshold.

Dey Abstract, Figure 8, Paragraph 19-20 disclosed wherein one rendering parameter used by the graphics rendering engine is set based upon a level of communication constraint or computation constraint. Monitoring and setting are repeated to adapt rendering based upon changes in BOTH of communication and computation constraints.... weigh a cost of communication AND a cost of computation and adaptively adjust the rendering and encoding to meet a recognized constraint while maintaining a quality graphical presentation.
Dey disclosed (re. Claim 1) 'determining a level of compression based on an estimated usage of a network bandwidth AND a current processing load of the processor'.( Dey-Abstract, Figure 8, Paragraph 19-20, rendering parameter used by the graphics rendering engine is set based upon a level of communication constraint or computation constraint. Monitoring and setting are repeated to adapt rendering based upon changes in BOTH of communication and computation constraints.... weigh a cost of communication AND a cost of computation and adaptively adjust the rendering and encoding to meet a recognized constraint while maintaining a quality graphical presentation.) 
Petousis,Bai  and Dey are analogous art because they present concepts and practices regarding transmission of video and graphics data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Dey into Petousis-Bai.  The motivation for the said combination would have been to avoid the heavy computation and communication costs that may overwhelm the available server resources, the mobile client resources and the network bandwidth available for each rendered video stream, adversely affecting the service cost and overall user experience.(Dey-Paragraph 22)
While Petousis-Bai-Dey substantially disclosed the claimed invention Petousis-Bai-Dey does not disclose (re. Claim 1) wherein a level of compression is reduced when the current processing load of the processor exceeds a predetermined threshold.
Boisvert Paragraph 85 disclosed whether a given independent pixel group should be compressed or not compressed depending on any of: network conditions impacting communications throughput and/or communications latency, processing load at either or both of the compressor or decompressor, and analysis of latency requirements.
 	Boisvert Paragraph 51 disclosed wherein in cases where the compressor has processing componentry that includes multicore processors, individual cores can be designated or allocated for carrying out independent and parallel compression processes; indeed, the processor may, depending on in some cases whether there are competing processes that can be deferred, allocate a portion of the cores to compression and allocate some cores to other related or unrelated activities.
 Boisvert Paragraph 39 disclosed the compressor may only compress a very small number of pixel groups, including zero groups, if it determines that compression will provide no overall latency benefit given the state of various factors, which may include network availability, bandwidth, and other conditions, processing resource availability and competing demand (including for data processors, memory, and communications interfaces).
Boisvert disclosed (re. Claim 1) wherein a level of compression is reduced based on the current processing load of the processor (Boisvert-Paragraph 39, the compressor may only compress a very small number of pixel groups, including zero groups, if it determines that compression will provide no overall latency benefit given the state of various factors, which may include network availability, bandwidth, and other conditions, processing resource availability and competing demand (including for data processors, memory, and communications interfaces). ) 
 
Petousis,Bai  and Boisvert are analogous art because they present concepts and practices regarding transmission of video and graphics data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Boisvert into Petousis-Bai.  The motivation for the said combination would have been to overcome issues with inter-block dependence compression and decompression resources that must be engaged serially , by avoiding format-dependent block-based analysis and thus enable optimal compression to ensure that overall latency from image capture to analysis is not impacted by compression/decompression beyond what may be necessary to account for prevailing network conditions. To the extent that a high degree of compression will not result in significantly faster transfer rates of the pixel groups or digital image data objects (or overall processing times), the compressor may be further configured to: elect not to compress certain pixel groups up to the extent that such a failure to compress will not impact transfer or overall processing rates. (Boisvert-Paragraph 18,Paragraph 41)  
Boisvert disclosed (re. Claim 1) wherein a level of compression is reduced (Boisvert-Paragraph 39, the compressor may only compress a very small number of pixel groups, including zero groups, if it determines that compression will provide no overall latency benefit given the state of various factors, which may include network availability, bandwidth, and other conditions, processing resource availability and competing demand (including for data processors, memory, and communications interfaces). ) when the current processing load of the processor exceeds a predetermined threshold (Dey-Abstract, Figure 8, Paragraph 19-20, rendering parameter used by the graphics rendering engine is set based upon a level of communication constraint or computation constraint. Monitoring and setting are repeated to adapt rendering based upon changes in BOTH of communication and computation constraints....)

The Examiner notes where both Petousis and Boisvert disclosed a first and second type of data stream and adjusting compression levels according to said type of data stream.  In Petousis the assignment of the higher/lower priority according to sensor characteristics and/or behavior, related by sensor purpose, related by sensor data type is equivalent to assigning a type of data stream.
 
Petousis-Bai-Dey-Boisvert disclosed (re. Claim 1,11,19 )  determining an estimated usage of a network bandwidth, a current processing load of the processor, a first type of the plurality of data streams, (Petousis-Paragraph 31, establishes nominal signal characteristics (e.g., value, behavior) for each sensor and characteristics of how sensor signals are interrelated, and confers higher priority on a subset of related sensors (e.g., related by interrelated sensor characteristics and/or behavior, related by sensor purpose, related by sensor data type… a second third-party application for monitoring vehicle anomalies can classify anomalous suspension patterns as high-priority…also   Boisvert-Paragraph 59, autonomous systems, such as robots, autonomous or driverless cars, or machine-augmented human operated machinery (including automobiles), which utilize cameras or other sensors to detect changes that might cause an event to occur, such as the application of brakes, raising an alarm, changing a direction of motion)   and a second type of the plurality of data streams; (Petousis-Paragraph 32, Paragraph 33, a first third-party application for lost-children finding can classify an image showing the lost child as a high-priority piece of data…also Boisvert-Paragraph 58, media applications, such as human-viewed or interpreted image or video files )

determining a first level of compression (Boisvert-Paragraph 59, lossless data compression ) and a second level of compression different from the first level of compression (Boisvert-Paragraph 58, lossy compression ) based on the estimated usage of the network bandwidth and the current processing load of the processor, wherein the determined levels of compression are reduced when the current processing load of the processor exceeds a predetermined threshold; (Boisvert-Paragraph 39, the compressor may only compress a very small number of pixel groups, including zero groups, if it determines that compression will provide no overall latency benefit given the state of various factors, which may include network availability, bandwidth, and other conditions, processing resource availability and competing demand (including for data processors, memory, and communications interfaces). ) 


compressing the first type of the plurality of data streams with the processor
based on the first level of compression  (Boisvert-Paragraph 59, lossless data compression is required in some applications, particularly those that use machine-based analysis of digital image data objects or medical or legal reasons or other situations where even the human must see what was captured by the sensor… also Petousis-Paragraph 35,compressibility can be estimated based on the data contents, training data, a machine learning model for vehicle data compression (e.g., for a specific type of vehicle data), historical data (e.g., a database of compressibility of various data types), and any other suitable indicators of compressibility. Estimating the compressibility preferably occurs before prioritization of the vehicle sensor data, but can alternatively occur after prioritization and before scheduling, or at any suitable time point relative to other processes ) 
compressing the second type of the plurality of data streams with the processor based on the second level of compression (Boisvert-Paragraph 58, lossy compression may be acceptable in some media applications, such as human-viewed or interpreted image or video files… also Petousis-Paragraph 35,compressibility can be estimated based on the data contents, training data, a machine learning model for vehicle data compression (e.g., for a specific type of vehicle data), historical data (e.g., a database of compressibility of various data types), and any other suitable indicators of compressibility. Estimating the compressibility preferably occurs before prioritization of the vehicle sensor data, but can alternatively occur after prioritization and before scheduling, or at any suitable time point relative to other processes  )
Petousis-Bai-Dey-Boisvert disclosed (re. Claim 1,11,19 ) determining an estimated usage of a network bandwidth, and a current location;(Petousis-Paragraph 59,Paragraph 60, Estimating network quality can be performed based on knowledge of the vehicle route (e.g., from a navigation module, from a GPS sensor) and the network quality along the known route, scheduled network availability, data received from the network (e.g., a remote query), data received from other vehicles along the future route of the vehicle, or based on any other suitable inputs. In a first variation, estimating network quality includes forecasting that the vehicle route passes through a low-latency network area (e.g., a 5G network area) based on historical transits of the area (e.g., from previous routes stored in onboard storage, received from the remote computing system, etc.). In a second variation, network quality is estimated based on a machine-learning model of network quality in the context of the vehicle e.g., geographic area)

determining a first level of compression (Boisvert-Paragraph 59, lossless data compression )  and a second level of compression different from the first level of compression (Boisvert-Paragraph 58, lossy compression )  based on the estimated usage of the network bandwidth, the current processing load of the processor, and the current location (Petousis-Paragraph 59, Paragraph 60,Estimating network quality can be performed based on knowledge of the vehicle route (e.g., from a navigation module, from a GPS sensor) and the network quality along the known route, scheduled network availability, data received from the network (e.g., a remote query), data received from other vehicles along the future route of the vehicle, or based on any other suitable inputs. In a first variation, estimating network quality includes forecasting that the vehicle route passes through a low-latency network area (e.g., a 5G network area) based on historical transits of the area (e.g., from previous routes stored in onboard storage, received from the remote computing system, etc.). In a second variation, network quality is estimated based on a machine-learning model of network quality in the context of the vehicle e.g., geographic area)

While Petousis-Bai-Dey-Boisvert substantially disclosed the claimed invention Petousis-Bai-Dey-Boisvert does not disclose (re. Claim 1) wherein the determined levels of compression are reduced when a distance between the current location and a nearest urban area exceeds a predetermined threshold.
Frusina Paragraph 182 disclosed wherein a bonding/de-bonding server may be commissioned to be proximate (e.g., as measured according to geographical distance or network latency) to a vehicle only in one jurisdiction. Frusina Paragraph 79 disclosed wherein system may be configured to re-adjust the use of available communication links dynamically (e.g., in real-time or near real-time), as the characteristics of those links may change over time (e.g., a vehicle enters a train station; enters a new jurisdiction; enters/exits range of a signal tower; people enter/exit the vehicle). In some cases, the quality of links may change over time. In some cases, new links may become available (e.g., as the vehicle moves into range), or existing links may become unavailable (e.g., as the vehicle moves out of range)
Frusina disclosed (re. Claim 1) wherein the determined levels of compression are reduced when a distance (Frusina-Paragraph 79, new links may become available (e.g., as the vehicle moves into range), or existing links may become unavailable (e.g., as the vehicle moves out of range) ) between the current location and a nearest urban area exceeds a predetermined threshold.(Frusina-Figure 3,Paragraph 122, when the vehicle is travelling through a rural area with poor cellular connectivity, users may be alerted that there is insufficient signal to support high quality video streaming… system may be configured to actively prevent users from utilizing these types of services, to throttle such services, and/or to transcode requested content into less bandwidth intensive content, Paragraph 182, bonding/de-bonding server may be commissioned to be proximate (e.g., as measured according to geographical distance or network latency) to a vehicle only in one jurisdiction)
Petousis,Bai, Boisvert and Frusina are analogous art because they present concepts and practices regarding transmission of video and graphics data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Frusina into Petousis-Bai. The motivation for the said combination would have been to implement a bonding/de-bonding system where multiple communication links are combined together in an intelligent and adaptive manner to provide improved data communication services for telemetry data and vehicle control data.(Frusina-Paragraph 75,Paragraph 78)


 In regard to Claim 11
Claim 11 (re. vehicle data compression system) recites substantially similar limitation as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
Furthermore Petousis-Bai-Dey disclosed (re. Claim 11 ) a communication unit that transmits a compressed data stream over a network. (Petousis-Paragraph 22, vehicle system can also include a wireless communication system )

In regard to Claim 19
Claim 19 (re. vehicle data compression system) recites substantially similar limitation as Claim 1.  Claim 19 is rejected on the same basis as Claim 1.
Furthermore Petousis disclosed (re. Claim 19 ) a data communication unit operable to receive a plurality of data streams from a group of mobile data sources; (Petousis-Paragraph 22, vehicle system can also include a wireless communication system ) 
wherein the data communication unit is further operable to transmit one or more compressed data streams over a network to a cloud server.(Petousis-Paragraph 56, identifying available channels and forwarding (e.g., transferring) the vehicle sensor data to the available channel(s). ) 

In regard to Claim 3,13
Petousis-Bai-Dey-Boisvert-Frusina disclosed  (re. Claim 3,13) compressing the one or more data streams to have a predetermined size of data, wherein the predetermined size of data correspond to the determined level of compression. (Petousis-Paragraph 45, Estimating the compressibility of the vehicle sensor data functions to estimate the minimum size of the vehicle sensor data (e.g., after compression) ) 
In regard to Claim 4,14
Petousis-Bai-Dey-Boisvert-Frusina disclosed  (re. Claim 4,14) wherein the step of determining the level of compression further comprises:
applying a first level of compression (Petousis- Paragraph 62, the vehicle sensor data is in a suitable format for transmission without transforming it, and transforming vehicle sensor data into message data includes passing vehicle sensor data directly to the transmission module without modification…vehicle sensor data is compressed using lossless compression  )  to a first type of the one or more data streams; (Petousis-Paragraph 35, a database of compressibility of various data types) and applying a second level of compression (Petousis- Paragraph 62, vehicle sensor data is compressed using lossy compression ) to a second type of the one or more data streams;  (Petousis-Paragraph 35, a database of compressibility of various data types) 
 wherein the second type of the data streams is more compressible (Petousis- Paragraph 35, a database of compressibility of various data types ,Paragraph 62, vehicle sensor data is compressed using lossy compression )  than the first type of the data streams. (Petousis- Paragraph 62, the vehicle sensor data is in a suitable format for transmission without transforming it, and transforming vehicle sensor data into message data includes passing vehicle sensor data directly to the transmission module without modification…vehicle sensor data is compressed using lossless compression  )  
In regard to Claim 6
 	While Petousis substantially disclosed the claimed invention Petousis does not disclose (re. Claim 6)  applying a first level of compression to the one or more data streams to have a first data size when the determined level of compression corresponds to a high level; and
applying a second level of compression to the one or more data streams to have a second data size when the determined level of compression corresponds to a low level; wherein the first data size is smaller than the second data size.
Bai Paragraph 33,Paragraph 34 disclosed wherein video compression is applied to the captured scene data. The amount of compression is determined as function of the available bandwidth and the utility value.
 	Bai disclosed (re. Claim 6)  applying a first level of compression to the one or more data streams to have a first data size when the determined level of compression corresponds to a high level; (Bai- Paragraph 23-24, Under such quality conditions, either no compression or a very small amount of compression would be utilized … Under such conditions, a decrease in the frame video rate and image quality (e.g., 1 frame/sec) will reduce scene data size and have delays.)   and
applying a second level of compression to the one or more data streams (Bai-Paragraph 34, a determination is made whether additional quality reduction is required after video compression is applied ) to have a second data size when the determined level of compression corresponds to a low level; (Bai-Paragraph 22, High quality imaging is typically of greater value to the remote vehicle since the event could have a significant impact on the remote vehicle ) wherein the first data size is smaller than the second data size.(Bai-Paragraph 22, a lesser quality video in comparison to region 1 is preferably utilized, such as standard definition video) 
Petousis and Bai are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Bai into Petousis.  The motivation for the said combination would have been to calculate a utility value that is jointly determined as a function of the spatial relationship and the temporal relationship for applying compression (Bai-Paragraph 18)

In regard to Claim 21
 	Petousis-Bai-Dey-Boisvert-Frusina disclosed  (re. Claim 21) further comprising determining a data type of the data stream, (Petousis-Paragraph 23,classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data ) and determining the level of compression based on the data type (Petousis-Paragraph 35, compressibility can be estimated based on the data contents, training data, a machine learning model for vehicle data compression (e.g., for a specific type of vehicle data), historical data (e.g., a database of compressibility of various data types), and any other suitable indicators of compressibility ) and at least one of the estimated usage of the network bandwidth (Bai-Paragraph 5, Paragraph 33, the amount of compression is determined as function of the available bandwidth and the utility value )  and the current processing load of the processor.  


In regard to Claim 22
 Petousis-Bai-Dey-Boisvert-Frusina disclosed (re. Claim 22) wherein compressing the first type of the plurality of data streams with the processor based on the first level of compression comprises:
identifying a destination server and an intermediary server between the vehicle and the destination server; (Frusina-figure 3,Paragraph 182, bonding/de-bonding server may be commissioned to be proximate (e.g., as measured according to geographical distance or network latency) to a vehicle only in one jurisdiction)
transmitting the plurality of data streams over the network to the intermediary server; and directing the intermediary server to compress the first type of the plurality of data streams based on the first level of compression.(Frusina-figure3,Paragraph 177, as vehicle 1 travels across the border from Jurisdiction A to Jurisdiction B, the vehicle bonding/de-bonding server and/or the complementary bonding/de-bonding server may be configured such that the transition across borders is detected and various data capabilities may be modified at such a crossing.) 
In regard to Claim 23
 Petousis-Bai-Dey-Boisvert-Frusina disclosed (re. Claim 23) compressing the second type of the plurality of data streams with the processor based on the second level of compression comprises:
directing the intermediary server to transmit the plurality of data streams over the
network to the destination server; (Frusina-figure3,Paragraph 177, as vehicle 1 travels across the border from Jurisdiction A to Jurisdiction B, the vehicle bonding/de-bonding server and/or the complementary bonding/de-bonding server may be configured such that the transition across borders is detected and various data capabilities may be modified at such a crossing.) 
 	and directing the destination server to compress the second type of the plurality of data streams based on the second level of compression. (Frusina-figure3,Paragraph 177, as vehicle 1 travels across the border from Jurisdiction A to Jurisdiction B, the vehicle bonding/de-bonding server and/or the complementary bonding/de-bonding server may be configured such that the transition across borders is detected and various data capabilities may be modified at such a crossing.)
In regard to Claim 24
 Petousis-Bai-Dey-Boisvert-Frusina disclosed (re. Claim 24) wherein the method is initiated in response to a time period corresponding to increased vehicular traffic. (Frusina-Paragraph 155, congestion and contention at peak times of the day, availability of cellular services, availability of channels, the presence of weather-related factors, the operation of the signal towers, etc. For example, it may be the case that along the same route (e.g., Boston to New York), the network capacity could be different at different places on the route, and the “capacity profile” might be different for the bus leaving at 7:00 AM and the bus leaving at 9:00 AM ) 
In regard to Claim 25
 Petousis-Bai-Dey-Boisvert-Frusina disclosed (re. Claim 25) wherein the method is initiated in response to an average speed of the vehicle being a threshold amount below a speed limit. (Frusina-Paragraph 168, predictions may be generated of expected demand in a given zone if a traffic jam causes multiple vehicles, which might otherwise be miles apart to be located in the same area, to be in close proximity due to the traffic issues. ) 



Claim 2,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) ) further in view of Boisvert (USPGPUB 2019/0215536) further in view of Frusina (USPGPUB 2017/0347236) further in view of Lakshamanan (USPGPUB 2018/0300964).
 In regard to Claim 2,12
While Petousis-Bai-Dey-Boisvert substantially disclosed the claimed invention Petousis-Bai-Dey-Boisvert does not disclose (re. Claim 2,12) wherein the step of determining the current processing load further comprises determining whether the current processing load of the processor exceeds a predetermined threshold; and
the step of determining the level of compression further comprises: upon determination that the current processing load exceeds the predetermined threshold, applying no compression to the data stream.
Lakshamanan Paragraph 206 disclosed wherein execute offload logic 1522 is configured to offload any of the compute workloads 1510 that are available for offloading to remote compute resources in response to an indication that the number of compute workloads exceeds the local compute capacity.
Lakshamanan disclosed (re. Claim 2,12) wherein the step of determining the current processing load further comprises determining whether the current processing load of the processor exceeds a predetermined threshold; (Lakshamanan-Paragraph 206 disclosed wherein execute offload logic 1522 is configured to offload any of the compute workloads 1510 that are available for offloading to remote compute resources in response to an indication that the number of compute workloads exceeds the local compute capacity ) 
Petousis,Bai and Lakshamanan are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Lakshamanan into Petousis-Bai.  The motivation for the said combination would have been to enable connected vehicles to share internal sensor data and attempt to perform multi-lateral harm minimization once one or more of the vehicles determines that an unavoidable collision is imminent.(Lakshamanan-Paragraph 200)
 
Petousis-Bai-Dey-Boisvert-Lakshamanan disclosed (re. Claim 2,12) the step of determining the level of compression further comprises: upon determination that the current processing load exceeds the predetermined threshold, (Lakshamanan-Paragraph 206 disclosed wherein execute offload logic 1522 is configured to offload any of the compute workloads 1510 that are available for offloading to remote compute resources in response to an indication that the number of compute workloads exceeds the local compute capacity ) applying no compression to the data stream. (Petousis- Paragraph 62, the vehicle sensor data is in a suitable format for transmission without transforming it, and transforming vehicle sensor data into message data includes passing vehicle sensor data directly to the transmission module without modification…vehicle sensor data is compressed using lossless compression  )  


Claim 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) ) further in view of Boisvert (USPGPUB 2019/0215536) further in view of Frusina (USPGPUB 2017/0347236) further in view of Tinskey (USPGPUB 2016/0191861).

In regard to Claim 5,15
Petousis-Bai-Dey-Boisvert-Frusina disclosed  (re. Claim 5,15)   wherein the first type of the data streams comprises the vehicle data from the group of sensors. (Petousis-Paragraph 23,classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data )
While Petousis-Bai substantially disclosed the claimed invention Petousis-Bai does not disclose (re. Claim 5,15)  wherein the second type of the data streams comprises media files.
Tinskey Paragraph 5 disclosed wherein data from the multimedia sensors 110 is processed and then provided, e.g., in respective data streams 115, via a network 120 to a control and an operating computer 130 in a remote control site 125
Tinskey disclosed (re. Claim 5,15)   wherein the second type of the data streams comprises media files.( Tinskey-Paragraph 5, data from the multimedia sensors 110 is processed and then provided, e.g., in respective data streams 115 ) 
Petousis,Bai and Tinskey are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Tinskey into Petousis-Bai.  The motivation for the said combination would have been to enable control commands and instruct the computer 105 to adjust the position and/or orientation of one or more multimedia sensors 110 based on tracking of an operator's movements, direction of gaze and further prioritize data streams 115 at least in part according to a particular video image or images of present interest to the operator from a vehicle 101. (Tinskey-Paragraph 29)

 
Claim 7,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) ) further in view of Boisvert (USPGPUB 2019/0215536) further in view of Frusina (USPGPUB 2017/0347236) further in view of  Lakshamanan (USPGPUB 2018/0300964) further in view of Carvalho (USPGPUB 2019/0026796)
In regard to Claim 7,17,20
While Petousis-Bai-Dey-Boisvert substantially disclosed the claimed invention Petousis-Bai-Dey-Boisvert does not disclose (re. Claim 7,17)  encrypting the compressed data stream with the processor; and
decrypting, with the processor, another data stream received from an external system.
 Lakshamanan Paragraph 205 disclosed wherein trust module 1527 can also include keys or certificates that are used to sign or encrypt secure data transmitted between the local compute manager 1520 and the remote compute manager 1530.
Lakshamanan disclosed (re. Claim 7,17)  encrypting the compressed data stream with the processor; (Lakshamanan- Paragraph 205, trust module 1527 can also include keys or certificates that are used to sign or encrypt secure data transmitted between the local compute manager 1520 and the remote compute manager 1530) 
Petousis,Bai and Lakshamanan are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Lakshamanan into Petousis.  The motivation for the said combination would have been to implement trust modules 1527, 1537 to maintain identity tokens and certificates that are used to verify the authenticity of the compute environments of the local and remote autonomous vehicles and further discover and locate autonomous vehicles within wireless range that can participate in trusted compute sharing. (Lakshamanan-Paragraph 205)
While Petousis-Bai-Dey-Boisvert-Lakshamanan substantially disclosed the claimed invention Petousis-Bai-Dey-Boisvert-Lakshamanan does not disclose (re. Claim 7,17)  decrypting, with the processor, another data stream received from an external system.
Carvalho Paragraph 200 disclosed wherein the data may be encrypted before being stored, and decrypted when a request for the data has been validated and authorized. When an external device requests data it may need to identify itself and the device's owner. The data client may then be authenticated with local certificates or validated through the Cloud.
Carvalho disclosed (re. Claim 7,17)  decrypting, with the processor, another data stream received from an external system.( Carvalho- Paragraph 200, the data may be encrypted before being stored, and decrypted when a request for the data has been validated and authorized. When an external device requests data it may need to identify itself and the device's owner. The data client may then be authenticated with local certificates or validated through the Cloud. ) 
Petousis,Bai,Lakshamanan and Carvalho are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Carvalho into Petousis-Bai.  The motivation for the said combination would have been to enable deployment of context-aware protocols or "security-as-a-service" packages based on the level of security required for any AV application and/or service; and ensure that security logs of AVs are stored and communicated to the system or other elements in a delay-tolerant fashion for backup, backtracking, and fault detection.(Carvalho-Paragraph 92)
Claim 8,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) ) further in view of Boisvert (USPGPUB 2019/0215536) further in view of Frusina (USPGPUB 2017/0347236) further in view of Hampiholi ( USPGPUB 2016/0267335)
In regard to Claim 8,20
While Petousis-Bai-Dey-Boisvert substantially disclosed the claimed invention Petousis-Bai-Dey-Boisvert does not disclose (re. Claim 8,20) decompressing, with the processor, another data stream received from an external system.
Hampiholi Paragraph 48,Paragraph 53 disclosed wherein compressed data received by the head unit interface 328 in the cloud computing device may undergo video decompression as explained in FIG. 3A by the video decompressor unit 314. Similar to the embodiment shown in FIG. 3A, the data received from Wi-Fi interface 310 and/or Bluetooth interface 312 and the decompressed data received from the video decompressor 314,
Hampiholi disclosed (re. Claim 8,20) decompressing, with the processor, another data stream received from an external system. (Hampiholi-Figure 3a,Paragraph 48, Any compressed video signals may be received via Wi-Fi interface 310 and/or Bluetooth interface 312 in the head unit 304a and then decompressed in the video decompressor unit 314. ) 
Petousis,Bai and Hampiholi are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Hampiholi into Petousis-Bai.  The motivation for the said combination would have been to implement a distraction monitoring system may first determine whether the driver is distracted, and then determine a severity of that distraction. The distraction monitoring system may perform a different action (e.g., provide a visual alert, provide an audible alert, and/or perform a vehicle control) responsive to different levels of distraction severity, as different types of distractions may benefit from different types of warnings/responses. In this way, a driver may be alerted to his/her distraction in an appropriate manner based on an intelligent combination of the different types of data. (Hampiholi-Paragraph 18)


Claim 9-10,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) ) further in view of Boisvert (USPGPUB 2019/0215536) further in view of Frusina (USPGPUB 2017/0347236) further in view of  Lakshamanan (USPGPUB 2018/0300964).
In regard to Claim 9,18
While Petousis-Bai-Dey-Boisvert substantially disclosed the claimed invention Petousis-Bai-Dey-Boisvert does not disclose (re. Claim 9,18)  wherein the step of detecting and capturing vehicle data with the group of sensors further comprises:
detecting and capturing a first set of vehicle data with a first group of sensors arranged on-board of a first vehicle; and
detecting and capturing a second set of vehicle data with a second group of sensors arranged on a second vehicle adjacent to the first vehicle.
Lakshamanan Paragraph 222 disclosed wherein connected vehicles described herein can generally share inference data with neighboring connected vehicles within certain physical proximity. Inference sharing can be performed via a trusted short range wireless radio connection as described herein, including but not limited to a DSRC connection. Inference sharing can also be extended beyond autonomous vehicles to autonomous drones, autonomous transport robots, or any other machine capable of autonomous navigation via a machine learning model. In one embodiment, inference determinations performed based on real-time input is securely transmitted to neighboring autonomous vehicles as information notices. Autonomous vehicles and/or machines within local wireless range can use the transmitted inferencing information to augment local inferencing determinations based on local sensors. Such information sharing can allow vehicles or machines to observe or have notice of surrounding hazards or conditions that cannot be directly detected by local sensors on those vehicles or machines.
Lakshamanan disclosed (re. Claim 9,18)  detecting and capturing a first set of vehicle data (Lakshamanan-Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles)  with a first group of sensors arranged on-board of a first vehicle; (Lakshamanan- Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles , Figure 18,Figure 20, Paragraph 22,connected vehicles described herein can generally share inference data with neighboring connected vehicles within certain physical proximity… Autonomous vehicles and/or machines within local wireless range can use the transmitted inferencing information to augment local inferencing determinations based on local sensors)  and
detecting and capturing a second set of vehicle data (Lakshamanan-Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles)  with a second group of sensors arranged on a second vehicle adjacent to the first vehicle. (Lakshamanan- Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles , Figure 18,Paragraph 22,connected vehicles described herein can generally share inference data with neighboring connected vehicles within certain physical proximity… Autonomous vehicles and/or machines within local wireless range can use the transmitted inferencing information to augment local inferencing determinations based on local sensors)  
Petousis,Bai and Lakshamanan are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Lakshamanan into Petousis-Bai.  The motivation for the said combination would have been to enable connected vehicles to share internal sensor data and attempt to perform multi-lateral harm minimization once one or more of the vehicles determines that an unavoidable collision is imminent.(Lakshamanan-Paragraph 200)
In regard to Claim 10
Petousis-Bai-Lakshamanan disclosed (re. Claim 10)   detecting and capturing a third set of vehicle data (Lakshamanan-Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles)  with a third group of sensors arranged on a surrounding of the first vehicle. (Lakshamanan-Figure 18,Paragraph 22,connected vehicles described herein can generally share inference data with neighboring connected vehicles within certain physical proximity… Autonomous vehicles and/or machines within local wireless range can use the transmitted inferencing information to augment local inferencing determinations based on local sensors)  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Tinskey (USPGPUB 2016/0191861) further in view Dey (USPGPUB 2013/0307847) ) further in view of Boisvert (USPGPUB 2019/0215536) further in view of Frusina (USPGPUB 2017/0347236) further in view of  Bai (USPGPUB 2011/0221901).
In regard to Claim 16
 	While Petousis-Tinskey substantially disclosed the claimed invention Petousis-Tinskey does not disclose (re. Claim 16)  applying a first level of compression to the one or more data streams to have a first data size when the determined level of compression corresponds to a high level; and
applying a second level of compression to the one or more data streams to have a second data size when the determined level of compression corresponds to a low level; wherein the first data size is smaller than the second data size.
Bai Paragraph 33,Paragraph 34 disclosed wherein video compression is applied to the captured scene data. The amount of compression is determined as function of the available bandwidth and the utility value.
 	Bai disclosed (re. Claim 16)  applying a first level of compression to the one or more data streams to have a first data size when the determined level of compression corresponds to a high level; (Bai- Paragraph 23-24, Under such quality conditions, either no compression or a very small amount of compression would be utilized … Under such conditions, a decrease in the frame video rate and image quality (e.g., 1 frame/sec) will reduce scene data size and have delays.)   and
applying a second level of compression to the one or more data streams (Bai-Paragraph 34, a determination is made whether additional quality reduction is required after video compression is applied ) to have a second data size when the determined level of compression corresponds to a low level; (Bai-Paragraph 22, High quality imaging is typically of greater value to the remote vehicle since the event could have a significant impact on the remote vehicle ) wherein the first data size is smaller than the second data size.(Bai-Paragraph 22, a lesser quality video in comparison to region 1 is preferably utilized, such as standard definition video) 
Petousis,Tinskey and Bai are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Bai into Petousis-Tinskey.  The motivation for the said combination would have been to calculate a utility value that is jointly determined as a function of the spatial relationship and the temporal relationship for applying compression (Bai-Paragraph 18)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/GREG C BENGZON/Primary Examiner, Art Unit 2444